IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                           Assigned on Briefs February 10, 2004

                     STATE OF TENNESSEE v. PERRY SINGO

                  Direct Appeal from the Circuit Court for Dickson County
                          No. CR-4574     Allen W. Wallace, Judge



                   No. M2003-01230-CCA-R3-CD - Filed February 24, 2004


A jury convicted the defendant of four counts of child rape and four counts of aggravated sexual
battery. The trial court sentenced the defendant to twenty-five years on each of the child rape
convictions and twelve years on each of the aggravated sexual battery convictions, with two of the
child rape sentences to run consecutively and all other sentences to run concurrently, for an effective
sentence of fifty years. On direct appeal, this Court reversed and dismissed three of the convictions
for child rape. We remanded the case for a determination of whether the remaining sentences should
run consecutively. Following a re-sentencing hearing, the trial court ordered two of the aggravated
sexual battery sentences and the child rape sentence to run consecutively, for an effective sentence
of forty-nine years. The defendant contends on appeal that the trail court erred in ordering
consecutive sentencing. We conclude that the record supports the grounds for consecutive
sentencing under Tennessee Code Annotated section 40-35-115(b)(5), and the sentence is “justly
deserved in relation to the seriousness of the offenses” and is “no greater than that deserved for the
offenses committed.”

      Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which JOE G. RILEY and ROBERT
W. WEDEMEYER , JJ., joined.

William B. (Jake) Lockert, III, District Public Defender, for the appellant, Perry Singo.

Paul G. Summers, Attorney General and Reporter; Michael Markham, Assistant Attorney General;
Dan Mitchum Alsobrooks, District Attorney General; and Suzanne M. Lockert, Assistant District
Attorney General, for the appellee, State of Tennessee.


                                             OPINION

       On March 16, 2000, a jury convicted the defendant, Perry Singo, of four counts of child rape,
a Class A felony, and four counts of aggravated sexual battery, a Class B felony. The trial court
sentenced the defendant to twenty-five years on each of the child rape convictions and twelve years
on each of the aggravated sexual battery convictions, with two of the child rape sentences to run
consecutively and all other sentences to run concurrently, for an effective sentence of fifty years.
After the defendant’s initial appeal, this Court reversed three of the child rape convictions and
remanded for a determination of whether the remaining sentences should run consecutively. State
v. Perry Singo, No. M2001-00919-CCA-R3-CD, 2002 Tenn. Crim. App. LEXIS 677 (Tenn. Crim.
App. at Nashville, Aug. 9, 2002). Following a re-sentencing hearing, the trial court ordered two of
the aggravated sexual battery sentences and the child rape sentence to run consecutively, for an
effective sentence of forty-nine years. The defendant timely filed his notice of appeal. He contends
on appeal that the trial court erred in ordering consecutive sentencing. We affirm the judgments of
the trial court.

                                                        Facts

         The factual account contained herein is taken from this Court’s opinion in the defendant’s
initial appeal. Perry Singo, 2002 Tenn. Crim. App. LEXIS 677, at * 2-9.1 During October of 1998,
the defendant, his girlfriend Tina Bosarge, their infant daughter, and Bosarge’s six-year-old daughter
moved to Tennessee. On December 11, 1998, local police and the Department of Children’s
Services investigated a complaint about possible sexual abuse in the defendant’s home. During an
interview, the defendant admitted that he had sexual contact with Bosarge’s six-year-old daughter.
The defendant “said that he got oral sex from [the victim], that he would rub his penis on her and
he would ejaculate on her.” During the defendant’s trial, several letters that he had written to
Bosarge were entered into evidence. In one of the letters, the defendant made the following
statements: “When we get the kids back, I will show you everything [the victim] and I did. You can
watch all you want. You can even join in if you want, okay? . . . With [the victim], I just love her.
I make love to you. I have sex with her. See the difference?” The defendant wrote the following
in another letter:
                 Even with [the victim], I feel that I love you more than her. Yes, I love to
         j__k off on her. Yes, I love to eat her p___y. Yes, I love to stick my d__k in her
         mouth. Yes, I even love to stick my d__k just as far up in her p___y as I can. . . . I
         don’t care if I’m banging the hell out of [the victim] and c_m all in or over her five
         times in one day, that didn’t mean I don’t love you . . . You agree you would want
         [the victim] in bed with us sleeping and having sex with us, . . . You gave [the
         victim] to me to be my second wife. . . . Teach her and have fun with her. I’m going
         to. How else is she going to learn? . . . When I c_m on her, I c_m on you.




         1
           The defendant repeatedly cites to the trial transcript throughout his brief. However, the record on appeal
consists only of the technical record and the sentencing hearing transcript. It is the duty of the accused to provide a
record which conveys a fair, accurate, and complete account of what transpired with regard to the issues which form the
basis of the appeal. Tenn. R. App. P. 24(b); see State v. Taylor, 992 S.W .2d 941, 944 (1999). In the absence of an
adequate record on appeal, this Court must presume that the trial court’s rulings were supported by sufficient evidence.
Vermilye v. State, 584 S.W.2d 226, 230 (Tenn. Crim. App. 1979).

                                                          -2-
One of the investigating officers read aloud from notes which the officer said were in the defendant’s
handwriting. In the notes written by the defendant, he made the following remarks:
                Eating a six-year-old has its bad and good . . . Every time I eat [the victim],
        she c_ms, then that’s when I want to f__k, c_m all over that p___y. Now if I get her
        in a 69'er, then there’s c_m all over her face and in her mouth. [The victim] is good
        to c_m on all the time.
                Sometimes it is hard to get intimate with a six-year-old, but I do it. [The
        victim] is hard to get started sometimes, but she comes around. If I get her stoned
        enough, she will suck me off with no problems. Then there’s times I have to c_m on
        her or her p___y. I’ve been trying to f__k her _ss, but she is too small.

        The victim, who was seven years old at the time, testified at trial that she was scared of the
defendant. After being asked to state some of the things the defendant did to her, she responded,
“F__k” and “blow job.” She indicated that she would take her clothes off and they would “f__k.”
She said that the defendant would use his “d__k” and that she would see “c_m” come out of his
penis. She did not testify as to how many times or when this occurred. The jury found the defendant
guilty of four counts of child rape and four counts of aggravated sexual battery. Although this Court
concluded that the defendant “repeatedly committed heinous sexual offenses against the victim,” the
proof established that only one act of child rape occurred in Tennessee. Accordingly, the other three
convictions for child rape were reversed and dismissed. All of the other convictions were affirmed.

                                              Analysis

        The defendant contends that the trial court erroneously imposed consecutive sentences.
When a defendant appeals the length of a sentence imposed by the trial court, this Court conducts
a de novo review of the record with a presumption that the trial court’s determinations are correct.
Tenn. Code Ann. § 40-35-401(d). The presumption of correctness is “conditioned upon the
affirmative showing in the record that the trial court considered the sentencing principles and all
relevant facts and circumstances.” State v. Ashby, 823 S.W.2d 166, 169 (Tenn. 1991). The burden
of showing that the sentence is improper is upon the appealing party. Tenn. Code Ann. § 40-35-
401(d), Sentencing Commission Comments. However, if the record shows that the trial court failed
to consider the sentencing principles and all relevant facts and circumstances, then our review of the
sentence is purely de novo. Ashby, 823 S.W.2d at 169. The defendant argues that “there were no
statutory or case law factors to justify consecutive sentencing.” Although we agree that the trial
court should have been more explicit with its findings, the record supports the trial court’s
imposition of consecutive sentencing under Tennessee Code Annotated section 40-35-115(b)(5).
The applicable section states:
        The court may order sentences to run consecutively if . . . [t]he defendant is convicted
        of two (2) or more statutory offenses involving sexual abuse of a minor with
        consideration of the aggravating circumstances arising from the relationship between
        the defendant and victim or victims, the time span of defendant’s undetected sexual
        activity, the nature and scope of the sexual acts and the extent of the residual,
        physical and mental damage to the victim or victims.


                                                 -3-
Tenn. Code Ann. § 40-35-115(b)(5).

         The record establishes that the defendant was convicted of five statutory offenses involving
sexual abuse of a minor, including one count of child rape and four counts of aggravated sexual
battery. The defendant was the live-in boyfriend of the victim’s mother. Obviously, the sexual
abuse arose out of the defendant’s close relationship with the victim. An exhibit contained within
the technical record indicates that the defendant stated in a interview that the first sexual encounter
with the victim occurred on September 4, 1997. The offenses committed in the present case
occurred in November and December 1998. In the defendant’s initial appeal, this Court concluded
that the defendant “repeatedly committed heinous sexual offenses against the victim.” It appears that
the abuse was ongoing for a period of at least one year, and the defendant planned to continue the
abuse if he was released from prison. The trial testimony and the letters written by the defendant
graphically describe the nature and scope of the multiple and perverse sexual acts with the victim.
While there is no specific evidence contained in the record before us of physical and mental damage,
the other aggravating circumstances adequately support consecutive sentencing in this case.

       After our review of the sentencing principles and all relevant facts and circumstances, we
conclude that the record supports the grounds for consecutive sentencing under Tennessee Code
Annotated section 40-35-115(b)(5). Furthermore, the sentence is “justly deserved in relation to the
seriousness of the offenses” and is “no greater than that deserved for the offenses committed.” Id.
§§ 40-35-102(1), -103(2); see also State v. Lane, 3 S.W.3d 456, 460 (Tenn. 1999). This issue is
without merit.

                                             Conclusion

       Based on the foregoing and the record as a whole, the judgments of the trial court are
affirmed.




                                                       ___________________________________
                                                       JOHN EVERETT WILLIAMS, JUDGE




                                                 -4-